PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Checcone et al.
Application No. 16/044,276
Filed: 24 Jul 2018
For: VIRAL PROPHYLAXIS TREATMENT METHODS AND PRE-EXPOSURE PROPHYLAXIS KITS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition entitled, “PETITION TO REFUND FEES UNDER 37 CFR 1.182,” filed February 19, 2021, requesting refund of all fees paid on February 19, 2021 in connection with the above-identified application. The petition will be treated under 37 CFR 1.181.

The petition under 37 CFR 1.181 is DISMISSED.

Any further petition to revive the above-identified application must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not final agency action within the meaning of 5 U.S.C. § 704.

A final Office action was mailed on August 19, 2020. On October 15, 2020, the Office mailed an Applicant-Initiated Interview Summary which states the Office action mailed on August 19, 2020 will be considered to be non-final. On December 15, 2020, applicant filed an amendment. On February 17, 2021, the Office mailed an Advisory action, informing applicant that the December 15, 2020 amendment would not be entered and did not prima facie place the application in condition for allowance.

On February 19, 2021, applicant filed the present petition and $210 petition fee, a Notice of Appeal and $420 fee, and a petition for a three month extension of time and $630 fee. 

Petitioner requests a refund of fees paid on February 19, 2021 because petitioner contends that the fees were paid due to error on the part of the USPTO.  Petitioner contends that the examiner should have entered the December 15, 2020 amendment because the finality had been withdrawn. As a precaution, so the application would not be deemed abandoned, applicant filed a Notice of Appeal and $420 fee, and a petition for a three month extension of time and $630 fee.
Petitioner argues that applicant should not have had to resort to such actions since the Office indicated the August 19, 2020 Office action was to be considered non-final. 

Petitioner is reminded that the applicable statute, 35 U.S.C. 42(d), authorizes the Commissioner i.e., a fee paid by mistake), or (2) any fee paid in excess of the amount of the fee that is required.  See Ex Parte Grady, 59 USPQ 276, 277 (Comm’r Pats. 1943) (the statutory authorization for the refund of fees is applicable only to a mistake relating to the fee payment, and not the underlying action).  37 CFR 1.26(a).
The fees paid on February 19, 2021 are neither fees paid when no fees were required, nor fees paid in excess of the amount of the fees that were required. 

The rules of practice are clear that prosecution of an application to save it from abandonment must include such complete and proper action as the condition of the case may require. Petitioner purchased a three month extension of time and paid the Notice of Appeal fee within the extendable period for response to the August 19, 2020 Office action. A notice of appeal may be filed after any of the claims has been twice rejected, regardless of whether the claims have been finally rejected. Petitioner was acting prudently when petitioner purchased a three month extension of time and filed a notice of appeal and paid the required fee. Such conscientious patent practice is not a mistake within the meaning of the aforementioned statute and regulation that warrants a refund.    

Because this petition was treated as a feeless petition under 37 CFR 1.181, the petition fee of $210 has been refunded in the manner in which it was paid.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300 
			Attn: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users may also submit correspondence via EFS-Web.

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3230.



/SHIRENE W BRANTLEY/Attorney Advisor, OPET